FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended each of the independent claims to now recite that no two information handling systems share the same uniquely identifying information. Applicant does not identify any supporting disclosure for the new recitation of the independent claims. The examiner was unable to find any support for this new limitation. The specification, with regard to the uniquely identifying information, merely discloses that such information is provided by the information handling system, gives a completely open-ended definition of what might constitute such information “(e.g., service tag, system identifier, etc.),” and discloses that such information is used to associate the system with telemetry data and hardware/software components of the system. The uniquely identifying information is further used as an index to store and retrieve recovery firmware for the system providing the identifying information. The examiner did not discover any disclosure that supports the limitation requiring that no two systems could share the same uniquely identifying information. There is no disclosure that addresses whether it is possible two information handling systems to share the same uniquely identifying information.
Applicant may address this rejection by either pointing specifically to supporting portions of the disclosure, or presenting a persuasive argument as to why explicit support was unnecessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shivanna et al. (10956143) in view of Yang (10002054).
Regarding claim 1:
Shivanna teaches:
An information handling system implementing a cloud recovery server, the information handling system comprising: 
a telemetry service configured to receive telemetry data from a second information handling system communicatively coupled to the information handling system and store the telemetry data based on uniquely identifying information of the second information handling system, wherein no two information handling systems share the same uniquely identifying information [col 1 line 49-col 2 line 45, col 4 lines 10-16, col 7 lines 52-64 – fingerprints created by servers and associated with various telemetry data. Shivanna makes a clear distinction between the concept of common fingerprints and unique fingerprints, and explicitly defines an instance where the unique fingerprint applies to only one computing device. Thus the “unique fingerprint” of Shivanna is not shared by any two information handling systems. Further, Shivanna teaches that the servers can share fingerprints, can have unique fingerprints or can have a mix of common and unique fingerprints. Shivanna does not specify and/or require the use of shared/common fingerprints, thus making clear that the makeup of the system could be any combination, e.g. all common fingerprints, all unique fingerprints, a mixture of common and unique fingerprints. Shivanna, then, clearly teaches an implementation in which no server shares the same unique fingerprint];
an analytics engine configured to generate a firmware recovery image for the second information handling system based on the telemetry data and store the recovery image in a recovery image database indexed by the uniquely identifying information [col 7 lines 52-64, col 8 lines 34-51]; and 
a firmware recovery image selection agent configured to: 
responsive to a condition for initiating firmware recovery of the second information handling system, retrieve the firmware recovery image for the second information handling system from the recovery image database [col 6 lines 41-52, col 7 lines 35-38, col 9 lines 33-40 – various events or user requests prompt retrieval of a recovery image from the recovery image database]; and 
communicate the firmware recovery image to a companion device associated with the second information handling system [col 6 line 59-col 7 line 5 – one of the other computing devices stores the container with the recovery image], 
such that the second information handling system may load and execute the firmware recovery image from the companion device to restore the second information handling system [col 6 line 59-col 7 line 5].  
Shivanna does not explicitly teach that the second system uses preboot firmware to load and execute the firmware recovery image. Shivanna does, however, teach that some of the events that prompt the recovery process involve failed updates and/or corrupted firmware [col 6 lines 49-51, col 8 lines 38-42].
Yang teaches using preboot firmware to load and execute a recovery image from an external electronic device to replace a corrupted image file [Yang, entire document].
It would have been obvious to one of ordinary skill in the art prior to effective filing date to combine the preboot firmware of Yang with the firmware recovery in case of failed update/corrupted firmware in Shivanna.
One of ordinary skill in the art would have been motivated to make the combination because Shivanna explicitly discloses that recovery may be necessary due to a faulty update or corrupted firmware, necessarily creating a situation that would render a computing device unable to boot, without disclosing specific details for utilizing a recovery image in such circumstances, thus creating an implicit need for such details. Yang meets that implicit need with the disclosure of the use of preboot firmware to access a recovery image on an external device.
 
Regarding claim 3:
The combination teaches:
The information handling system of Claim 1, wherein the firmware recovery image is a recovery image for a basic input/output system of the second information handling system [Shivanna col 5 lines 63-66; Yang col 1 lines 17-35].  

Regarding claim 4:
The combination teaches:
The information handling system of Claim 1, wherein the condition for initiating firmware recovery of the second information handling system is one of a corruption of firmware of the second information handling system, a security compromise of the second information handling system, and a user action associated with the second information handling system [Shivanna col 6 lines 46-51, col 8 lines 38-42; Yang col 1 lines 17-35].

Regarding claims 5, 7-9, 11, and 12:
The claims are rejected as the methods of using the apparatuses above and the computer program products that cause those methods to be performed.

Claims 2, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shivanna-Yang as applied to claims 1, 5, and 9  above, and further in view of Seibert et al. (10055280).
Regarding claims 2, 6, and 10:
See the teachings of Shivanna-Yang above.
Shivanna-Yang does not explicitly teach wherein the companion device is one of a tablet, a handheld, a smart phone, and a personal digital assistant. Shivanna-Yang does, however, teach that the device is a computing device that can include any type of computer, storage device, node, partition, VM, other device, equipment, controller, processing resource, or the like [Shivanna col 3 lines 8-12].
Seibert teaches that an IHS, defined as a device that generally processes, compiles, stores, and or communicates information or data, includes, among other things, a tablet, mobile phone or any other suitable device [col 3 lines 47-60].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the examples of an IHS of Seibert with the open-ended definition of a computing device of Shivanna-Yang.
One of ordinary skill in the art would have been motivated to make the combination because Shivanna-Yang is clear that the examples of a computing device was not exhaustive and was intended to encompass “any other device, equipment, processing resource, or the like.” In other words, the disclosure of the computing device of Shivanna-Yang is intended to encompass any suitable device for processing, compiling, storing or communicating information or data for business, personal or other purposes. Seibert makes clear that this explicitly includes devices such as tablets, smart phones, handhelds, or PDAs.

Claim Rejections - 35 USC § 103
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shivanna-Yang as applied to claims 1, 5, and 9 above, and further in view of Reeves et al. (2007/0239861).
Regarding claims 13-15:
See the teachings of Shivanna-Yang above.
Shivanna-Yang does not explicitly teach the uniquely identifying information comprising a service tag. Shivanna-Yang does, however, teach the uniquely identifying information being a fingerprint, associated with only one device,  based on components of the device, firmware of the device and other factors [Shivanna col. 4 lines 10-16].
Reeves teaches a unique identifier of a system being a service tag number or similar identifier provided by a manufacturer [par 20].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the service tag of Reeves with the fingerprint of Shivanna-Yang.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Shivanna-Yang teach a fingerprint based on “other factors” without any delineation of what those other factors could be, creating an implicit need for other factors that may define a uniquely identifying fingerprint. Reeves meets that implicit need with the disclosure of use of a service tag of a computer system as a unique identifier.

Response to Arguments
Applicant's arguments filed 7/11/22 have been fully considered but they are not persuasive.
Applicant argues, on page 7 of the remarks, that because Shivanna discloses shared fingerprints, the Shivanna-Yang combination cannot teach or suggest the claim as amended, wherein no information handling systems share the same uniquely identifying information.  
The examiner respectfully disagrees. 
As a preliminary matter, the examiner added a 35 USC 112, 1st paragraph rejection regarding the new limitation. Applicant added such limitation without providing any indication of the supporting disclosure for the amendment. The examiner was unable to find any explicit support in the disclosure for the claim as amended.
With regard to the reference combination relied upon to rejection the claims, the examiner respectfully disagrees with applicant’s argument.
As noted in the updated rejection citations above, Shivanna makes a clear distinction between the shared, or common, fingerprints to which applicant refers and the unique fingerprints that clearly disclose the uniquely identifying information as recited in the claim. The citation to column 4 shows an explicit definition of a “unique fingerprint” in Shivanna as a fingerprint “for a limited amount of computing devices, as in only one.” (see col 4 lines 10-16). Thus, Shivanna explicitly discloses a definition of “unique fingerprint” wherein no two information handling systems (the computing devices/servers in Shivanna) share that unique fingerprint. If multiple devices share the fingerprint, it would then be a shared, or common, fingerprint. As the claim requires only that no two systems share the same “uniquely identifying information,” the disclosure of Shivanna defining a “unique fingerprint” as a fingerprint for only one device clearly meets the requirements of the limitation. 
The fact that Shivanna teaches common fingerprints in addition to unique fingerprints has no bearing on the Shivanna disclosure that unique fingerprints apply to only one device. Further, as also explained in the updated rejection citations, Shivanna clearly contemplates and discloses systems that could encompass only common fingerprints, only unique fingerprints, or a mixture of the two. Regardless of the system makeup, a unique fingerprint is not shared by any two systems.

Applicant argues, on pages 7 and 8 of the remarks, that the examiner “cites Seibert for broadly defining information handling system to include [tablets, handhelds, smart phones, and PDAs].” Applicant argues that, because the term information handling system is broad, the rejection is improper. Applicant points to MPEP 2144.08 discussing obviousness of a claimed species over prior art disclosure of a genus and alleges that “where there is no express teaching in the prior art of the identified devices as companion devices for relaying a firmware recovery image to a second information handling system and the ‘genus’ relied upon by the examiner is extremely broad, obviousness is improper where there are substantial differences in structure, properties, and uses among species in the genus.”
The examiner respectfully disagrees. The examiner did not rely on a simple genus from Seibert in order to make the rejection. Further, the examiner respectfully disagrees that there are substantial differences in structure, properties and uses among species in the genus that would render obviousness improper. As the examiner pointed out in the rejection, and applicant reiterated, the Shivanna-Yang combination discloses a companion device in context as a computing device, which is given a broad, open ended definition that is itself defined using broad examples of devices, e.g. computer, node, other device, or the like (see rejection above for specifics). As the examiner stated in the rejection, the Shivanna-Yang combination thus contemplates any device capable of performing the basic functions of what one of ordinary skill in the art prior to the effective filing date would consider a computing device. Seibert, on the other hand, lists specific species that are members of the “genus” at issue, noting specifically that the devices in the list are all operable to compute, classify, process, transmit, receive, retrieve, originate, switch, store, display, manifest, detect, record, reproduce, handle, or utilize any form of information, intelligence or data. 
It is clear, then, that one of ordinary skill prior to the effective filing date would have readily understood that these explicitly listed species would each be capable of performing these similar functions. The Shivanna-Yang combination was already established as disclosing a companion device capable of relaying a firmware recovery image to a second computing device. Further, the combination disclosed this companion device as a computing device. Shivanna-Yang, then, is explicit that a computing device is capable of acting to relay a recovery image. Seibert makes clear that the broadly defined genus of a computing device that is able to store and communicate data such as the firmware recovery image includes the specific examples of computing devices disclosed by Seibert, as Seibert explicitly states that the listed example devices are capable of performing the necessary functions of receiving, storing, transmitting, communicating, etc. There are no substantial differences in structure, properties or use among those listed species that would make obviousness improper, as Seibert establishes that such devices were capable of performing these functions regardless of the fact that the devices “may vary in size, shape, performance, functionality or price.”
Regarding applicant’s argument concerning new claims 13-15, the argument has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments have been fully addressed above. The rejections of claims 1-12 are maintained and a new ground of rejection presented in response to the addition of new claims 13-15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113